       Case 3:18-cv-00055-CLB Document 66 Filed 05/08/20 Page 1 of 4



 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                             ***

 4   NICHOLAS T. SCHRAM, et al.,                   Case No. 3:18-cv-0055-CLB

 5                 Plaintiff(s),
                                                   JUDGE CARLA BALDWIN’S
 6         v.                                      ORDER REGARDING CIVIL
                                                   BENCH TRIALS
 7   MELISSA L. BROWN,

 8               Defendant(s).

 9

10         1.     TRIAL DATE. This case is scheduled for a bench trial before the Honorable

11   Carla Baldwin, United States Magistrate Judge, at Reno, Nevada, on Wednesday,

12   September 2, 2020 at 9:00 a.m.

13         2.     CALENDAR CALL. Counsel for all parties and all pro se parties shall
14   appear in Courtroom 1 on Monday, August 31, 2020 at 10:00 a.m. for Calendar Call.
15   Unless a party is appearing pro se, the individual parties will not be required to appear
16   for Calendar Call unless the Court directs otherwise. Counsel or their clients will be
17   excused from Calendar Call if settlement papers have been filed prior to the date of
18   Calendar Call.
19
           3.     MOTIONS IN LIMINE. Motions in limine must be fully briefed and
20
     submitted for decision no later than thirty (30) days before trial and must otherwise
21
     comply with Local Rule 16-3. Motions filed after this established deadline will be
22
     automatically denied. Counsel are required to meet and confer on the issues raised in
23
     the motion in limine before filing the motion and must include a statement certifying
24
     compliance with this personal consultation requirement.
25
           4.     WITNESSES. Counsel shall immediately subpoena all witnesses for the
26
     time and trial date as listed above. The subpoenas should contain a special instruction
27
     from counsel directing witnesses to contact the office of counsel for further instructions
28
         Case 3:18-cv-00055-CLB Document 66 Filed 05/08/20 Page 2 of 4



 1   prior to appearing for trial. Witnesses are not required to be present at the Calendar

 2   Call, but must appear as subpoenaed. Counsel and parties appearing pro se must file

 3   their final witness list one week before trial.

 4          5.      Exhibits: One week before trial, counsel and parties appearing pro se must

 5   electronically file their complete exhibit list of all exhibits that are intended to be used

 6   during the trial. At the same time, counsel must serve upon opposing counsel a copy of

 7   the same.      Plaintiffs shall use numerals 1 through 499 and defendants shall use

 8   numerals 500 through 999. The exhibits are to be listed on a form provided by the

 9   Clerk’s Office, and may be computer-generated if they conform to the requirements of

10   the form that is provided by the Clerk.1 Counsel shall retain possession of their exhibits

11   until such time as they are identified in open court; thereafter, the exhibits shall remain in

12   the custody of the Clerk unless otherwise ordered. In any case which involves fifteen

13   (15) or more document exhibits, the pre-marked exhibits must be placed in a loose-leaf

14   binder behind a tab noting the number of each exhibit and each exhibit shall be pre-

15   marked with an exhibit sticker. The binder must be clearly marked on the front and side

16   with the case caption and number and the sequence of exhibits. If oversized binders are

17   used, the holes in the documents shall be large-sized so that the pages may be easily

18   turned.     Five (5) calendar days before trial, counsel must provide the Courtroom

19   Administrator with (1) the binder containing the exhibits and (2) an electronic copy of the

20   exhibits.

21          6.      MARKING EXHIBITS. During preparations for trial, counsel for all parties

22   must meet, confer, pre-mark and exchange all trial exhibits. At least five (5) calendar

23   days before trial, counsel in civil cases must notify Judge Baldwin’s Courtroom

24   Administrator that the exhibits have been pre-marked.

25          7.      EVIDENCE DISPLAY EQUIPMENT. Counsel wishing to utilize the Court’s

26   evidence display equipment must make contact with the Courtroom Administrator to

27
     1
           The Court’s preferred exhibit list format is found at nvd.uscourts.gov/forms.apsx
28   under “exhibit list”
                                                       2
           Case 3:18-cv-00055-CLB Document 66 Filed 05/08/20 Page 3 of 4



 1   determine its availability and to arrange for training. Counsel wishing to utilize their own

 2   display equipment must contact the Courtroom Administrator to arrange a time and date

 3   to set up the equipment prior to the trial.

 4            8.    TRIAL BRIEFS AND RELATED FILINGS. One week before trial, the

 5   parties must file: 1) trial briefs; (2) stipulated facts; and (2) proposed findings of fact and

 6   conclusions of law. At the same time, the parties must provide a copy of the same in MS

 7   Word      format   to   chambers    by    email   to   the   Courtroom     Administrator     at

 8   Lisa_Mann@nvd.uscourts.gov.

 9            9.    TRIAL SCHEDULE. Trial will begin at 9:00 a.m. and end at 5:00 p.m.

10   However, if necessary, the court may order counsel for the parties to appear at 8:30 a.m.

11   prior to the commencement of trial to address any outstanding issues and to permit the

12   court to rule on any outstanding issues that may arise during trial.

13            10.   SANCTIONS. Counsel are expected to be professional, courteous and

14   collegial toward one another and the Court. As provided for under the Local Rules of

15   Practice of this Court, the Court will consider the imposition of sanctions against any

16   attorney who: (1) fails to timely file trial briefs, exhibits, or witness lists, whichever is

17   applicable, as prescribed by the Pretrial Order, Order Regarding Pretrial Procedure,

18   Scheduling Order or any order extending the time for such filings; (2) fails to comply with

19   the provision of this order including, but not limited to, the failure to appear for pretrial

20   status conference/calendar call without first having been excused by the Court or the

21   clerk with the permission of the Court; or (3) fails to timely comply with any other order

22   that schedules deadlines for trial preparation.

23   ///

24   ///

25   ///

26   ///

27   III

28   III

                                                   3
       Case 3:18-cv-00055-CLB Document 66 Filed 05/08/20 Page 4 of 4



 1         11.    CONTACT PERSON. All questions and information regarding the trial

 2   calendar are to be directed to LISA MANN, Courtroom Administrator.

 3         12.    The date of the Clerk’s File Mark shall constitute the date of this order.

 4         IT IS SO ORDERED.

 5

 6

 7
                                              CARLA BALDWIN
 8                                            UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 4
